                                       UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF ALABAMA

 UNITED STATES OF AMERICA                                                          JUDGMENT IN A CRIMINAL CASE
                                                                                   (For Revocation of Supervised Release)

 v.
                                                                                   Case Number: 1:98-CR-00029-010
 WILLIE JAMES COLEMAN                                                              USM Number: 06943-003
                                                                                   Latisha V. Colvin, Esquire
                                                                                   Defendant’s Attorney

THE DEFENDANT:
        admitted guilt to violation of statutory condition as set forth in the Petition dated 11/30/2018.
        was found in violation of condition(s)                                          after denial of guilt.

The defendant is adjudicated guilty of these violations:

  Violation Number                                            Nature of Violation                                   Violation Ended
       Statutory                                                  New Offense                                           10/26/2018




The defendant is sentenced as provided in pages 2 through 4 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

       The defendant has not violated condition(s) ________________________ and is discharged as to such violation(s)
       condition.

         IT IS FURTHER ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of material changes in
economic circumstances.



                                                                            December 14, 2018
                                                                            Date of Imposition of Judgment

                                                                            /s/Terry F. Moorer
                                                                            Signature of Judge

                                                                            TERRY F. MOORER
                                                                            UNITED STATES DISTRICT JUDGE
                                                                            Name and Title of Judge

                                                                                December 19, 2018
                                                                            Date
 AO 245D (SDAL 01/16) Judgment in a Criminal Case                                                                 Judgment -- Page 2 of 4

DEFENDANT:                  WILLIE JAMES COLEMAN
CASE NUMBER:                1:98-CR-00029-010

                                                       IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

     TWELVE (12) MONTHS.

         The court makes the following recommendations to the Bureau of Prisons:



        The defendant is remanded to the custody of the United States Marshal.
        The defendant shall surrender to the United States Marshal for this district:

                at                                        a.m.                p.m.   on

                 as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

                 before 2 p.m. on
                 as notified by the United States Marshal.
                 as notified by the Probation or Pretrial Services Office.


                                                              RETURN
I have executed this judgment as follows:


         Defendant delivered on                                     to


at                                       , with a certified copy of this judgment.




                                                                                          UNITED STATES MARSHAL
                                                                         By

                                                                                          DEPUTY UNITED STATES MARSHAL
 AO 245D (SDAL 01/16) Judgment in a Criminal Case                                                                 Judgment -- Page 3 of 4

DEFENDANT:                 WILLIE JAMES COLEMAN
CASE NUMBER:               1:98-CR-00029-010

                                                SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of: Twenty-four (24) Months.


       Special Conditions:
1) the offender shall submit to periodic urine surveillance and/or breath, saliva and skin tests for the detection of drug abuse as
directed by the probation officer. The offender may incur costs associated with such detection efforts, based on ability to pay as
determined by the probation officer.

2) the offender shall participate in an assessment or a program, inpatient or outpatient, for the treatment of drug and/or alcohol
addiction, dependency or abuse which may include, but not be limited to urine, breath, saliva and skin testing to determine whether the
offender has reverted to the use of drugs and/or alcohol. Further, the offender shall participate as instructed by the probation officer
and shall comply with all rules and regulations of the treatment agency until discharged by the Program Director with the approval of
the probation officer. The offender shall further submit to such drug-detection techniques, in addition to those performed by the
treatment agency, as directed by the probation officer. The offender may incur costs associated with such drug/alcohol detection and
treatment, based upon the ability to pay, as determined by the probation officer.




For offenses committed on or after September 13, 1994: The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug
tests thereafter, as determined by the court.

       The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
       substance abuse. (Check, if applicable.)
       The defendant shall register with the state sex offender registration agency in the state where the defendant resides, works, is a
       student, as directed by the probation officer. (Check, if applicable.)
       The defendant shall participate in an approved program for domestic violence. (Check, if applicable.)
       The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon. (Check, if applicable.)

If this judgment imposes a fine or restitution obligation, it shall be a condition of supervised release that the defendant pay any such
fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payments set forth in the Criminal Monetary Penalties sheet of this judgment. The defendant must report to the probation office in the
district to which the defendant is released within 72 hours of release from the custody of the Bureau of Prisons.

The defendant shall not commit another federal, state or local crime.
The defendant shall not illegally possess a controlled substance.
The defendant shall comply with the standard conditions that have been adopted by this court.
The defendant shall also comply with the additional conditions on the attached page.


                                                   See Page 4 for the
                                        “STANDARD CONDITIONS OF SUPERVISION”
AO 245D (SDAL 01/16) Judgment in a Criminal Case                                               Judgment -- Page 4 of 4

DEFENDANT:               WILLIE JAMES COLEMAN
CASE NUMBER:             1:98-CR-00029-010

                            STANDARD CONDITIONS OF SUPERVISION
   1. the defendant shall not leave the judicial district without the permission of the court or probation officer;
   2. the defendant shall report to the probation officer in a manner and frequency directed by the court or
       probation officer;
   3. the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of
       the probation officer;
   4. the defendant shall support his or her dependents and meet other family responsibilities;
   5. the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for
       schooling, training, or other acceptable reasons;
   6. the defendant shall notify the probation officer at least ten days prior to any change in residence or
       employment;
   7. the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute,
       or administer any controlled substance or any paraphernalia related to any controlled substances, except
       as prescribed by a physician;
   8. the defendant shall not frequent places where controlled substances are illegally sold, used, distributed,
       or administered;
   9. the defendant shall not associate with any persons engaged in criminal activity and shall not associate
       with any person convicted of a felony, unless granted permission to do so by the probation officer;
   10. the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and
       shall permit confiscation of any contraband observed in plain view of the probation officer;
   11. the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned
       by a law enforcement officer;
   12. the defendant shall not enter into any agreement to act as an informer or a special agent of a law
       enforcement agency without the permission of the court; and
   13. as directed by the probation officer, the defendant shall notify third parties of risks that may be
       occasioned by the defendant’s criminal record or personal history or characteristics and shall permit the
       probation officer to make such notifications and to confirm the defendant’s compliance with such
       notification requirement.
   14. the defendant shall cooperate, as directed by the probation officer, in the collection of DNA, if
       applicable, under the provisions of 18 U.S.C. §§ 3563(a)(9) and 3583(d) for those defendants convicted
       of qualifying offenses.
